The appeal here presents to this Court for review and determination the sufficiency of the evidence adduced to show whether or not a common-law marriage existed between the late Albert Mendel and Cora Doodkorte Mendel. Albert Mendel died testate in Hillsborough County, Florida, leaving a considerable estate and Cora Doodkorte Mendel, after his death, filed an amended bill of complaint in the Circuit Court of Hillsborough County seeking a *Page 168 
decree establishing a common-law marriage between her and the late Albert Mendel. An answer was filed and considerable testimony was offered by the respective parties and the lower court on final hearing denied the relief sought by the prayer of the amended bill and dismissed the same, and therefrom an appeal has been perfected to this Court.
The law controlling common-law marriage in Florida is well established. See LeBlanc v. Yawn, 99 Fla. 328, 126 So. 789; Orr v. State, 129 Fla. 398, 176 So. 510; Marsicano v. Marsicano,79 Fla. 278, 84 So. 156; Caras v. Hendrix, 62 Fla. 446,57 So. 345; Catlett v. Chestnut, 107 Fla. 498, 146 So. 246; Chavis v. Chavis, 79 Fla. 602, 84 So. 672.
The plaintiff below by her mother and a Mrs. Morton sought to establish that on the 16th day of February, 1933, Albert Mendel and Cora Doodkorte announced that they had agreed to become husband and wife and shortly thereafter the record shows that the parties lived and cohabited together as husband and wife until the death of Albert Mendel in January, 1938. The evidence was conflicting as to whether the relation of husband and wife existed between Albert Mendel and Cora Doodkorte or whether the relation of housekeeper existed between Cora Doodkorte Mendel and the deceased Albert Mendel. The lower court held that the relation of husband and wife did not exist but that of housekeeper existed between the late Albert Mendel and Cora Doodkorte Mendel.
Cora Doodkorte Mendel made a written statement to the effect that she was a widow when she desired her mother's entrance to a hospital as a charity patient in Tampa, and that she likewise claimed a widow's exemption both in Hillsborough County and *Page 169 
the City of Tampa. The chancellor below held that a common-law marriage between these parties did not exist and we find ample testimony to sustain his conclusion.
The decree appealed from is affirmed.
TERRELL, C. J., WHITFIELD, BROWN and THOMAS, J. J., concur.
BUFORD and CHAPMAN, J. J., dissent.